Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “section” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nora et al (US 20130307854 A1), and further in view of Duplessis et al (US 20110249002 A1).
RE claim 1, Nora teaches An information processing apparatus (Fig 10, abstract) comprising: 
a display control section (Fig 1, [0045] ) that displays a relation diagram expressing logical relationships between events from an upstream side to a downstream side (Figs 4, [0047], [0058]-[0059]). 
Nora is silent RE: displays, in a case where an instruction of folding is performed on a plurality of events selected as folding starting points from among the events, the relation diagram in which events on the downstream side of the plurality of selected events are folded  and displays, in a case where an instruction of expanding is performed on the relation diagram in a folded state, the relation diagram expanded in a state before the folding. 
However Duplessis teaches an interactive folding operation on select group of nodes and switch back to expanded view by an expansion operation in Figs 3-4, 6-7, [0027] “The scaling component 112 incrementally scales the graph 102 based on operations 114 on the nodes and the links. The operations 114 include collapse of nodes into groups and links into roll-up links and expansion of the groups and the roll-up links. The navigation tool 204 facilitates incremental access to collapsed content and update of the graph 102 relative to exposed content. The navigation tool 204 facilitates exposure of only collapsed nodes”, [0033] “The boxes (310 and 312) each include an expand/collapse icon 318 that toggles between expanded and collapsed views when selected. When in collapsed view, selection of the icon 318 expands the box to show all nodes of the group. The boxes (310 and 312) are shown in expanded mode.”, [0036], [0038] etc. This can be equally applied in Nora for folding a group of events to a higher level cluster and expand back to the expanded view in Figs 4, [0059]-[0060], as readily recognized by one of ordinary skill in the art.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Nora a system and method displays, in a case where an instruction of folding is performed on a plurality of events selected as folding starting points from among the events, the relation diagram in which events on the downstream side of the plurality of selected events are folded  and displays, in a case where an instruction of expanding is performed on the relation diagram in a folded state, the relation diagram expanded in a state before the folding as suggested by Duplessis, in order to provide the user a clearer understanding of the event graph and thereby increasing system effectiveness and user experience.
RE claim 2, Nora as modified by Duplessis teaches wherein the display control section displays first identification information corresponding to the plurality of selected events and receives an instruction of folding or expanding in accordance with the first identification information (Duplessis Figs 2-4, 6-7, [0027], [0033]).
RE claim 3, Nora as modified by Duplessis teaches wherein the first identification information indicates whether the relation diagram is in a folded state or an expanded state (Duplessis Figs 3 #318, 4, 6-7, [0027], [0033]).
RE claim 7, Nora teaches wherein a plurality of attributes are set to the plurality of events, and the plurality of selected events are events having the attribute selected from the plurality of attributes ([0042], [0046]-[0047], [0063]). 
Claims 8-9 recite limitations similar in scope with limitations of claim 7 above and therefore rejected under the same rationale.
Claim 20 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Nora teaches  A non-transitory computer readable medium storing a program ([0065]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nora as modified by Duplessis, and further in view of Garg et al (US 20200050648 A1).
RE claim 4, Nora as modified by Duplessis is silent RE wherein the display control section displays the relation diagram by folding all events serving as starting points as starting points in a case where an operation of indicating folding all the events serving as the starting points is performed, and expands the relation diagram into the state before the folding in a case where an operation of indicating expanding all the events serving as the starting points is performed on the relation diagram in the folded state. However Garg teaches [0048] “The browser may support a user's ability to request a single operation to expand or collapse (a) an individual node or (b) all nodes.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Nora as modified by Duplessis a system and method wherein the display control section displays the relation diagram by folding all events serving as starting points as starting points in a case where an operation of indicating folding all the events serving as the starting points is performed, and expands the relation diagram into the state before the folding in a case where an operation of indicating expanding all the events serving as the starting points is performed on the relation diagram in the folded state, as set forth above applying Garg, in order to allow expand or collapse all nodes with a single operation and thereby increasing system effectiveness and user experience.
Claims 5-6 recite limitations similar in scope with limitations of claim 4 above and therefore rejected under the same rationale.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nora as modified by Duplessis, and further in view of Terasaka (US 20110055279 A1).
RE claim 10, Nora as modified by Duplessis is silent RE further comprising: a registration section that registers first identification information corresponding to the plurality of selected events in a storage unit in association with second identification information for identifying state information defining a folded state of the currently displayed relation diagram. However Terasaka teaches in Figs 2, 3S108, abstract, [0046]-[0048], [0081] to allow batch or repeat operation utilizing the group reference object. This can be equally applied as Nora readily teaches associating event cluster information in Nora Fig 2, [0047], as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Nora as modified by Duplessis a system and method a registration section that registers first identification information corresponding to the plurality of selected events in a storage unit in association with second identification information for identifying state information defining a folded state of the currently displayed relation diagram, as set forth above applying Terasaka, in order to allow batch or repeat operation on the events groups and thereby increasing system effectiveness and user experience.
Claims 11-18 recite limitations similar in scope with limitations of claim 10 above and therefore rejected under the same rationale.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Nora as modified by Duplessis and Terasaka, and further in view of Shreve (US 20180129325 A1).
RE claim 19, Nora as modified by Duplessis and Terasaka teaches reproduces and displays the folded state (Terasaka Fig 5, [0031], [0050]-[0052] wherein previous action of folding would be performed to reproduce and display the folded state as in Duplessis Fig 4 ).
Nora as modified by Duplessis and Terasaka is silent RE: wherein the display control section displays the second identification information, reads out the corresponding state information from the storage unit in a case where the second identification information is selected. However Shreve teaches in Fig 16 and [0110].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Nora as modified by Duplessis and Terasaka a system and method wherein the display control section displays the second identification information, reads out the corresponding state information from the storage unit in a case where the second identification information is selected, as suggested by Shreve, in order to allow the user to select the group names to reproduce desired operation simplifying navigation and thereby increasing system effectiveness and user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190379684 A1	SYSTEMS AND METHODS TO SHOW DETAILED STRUCTURE IN A SECURITY EVENTS GRAPH
US 20150339835 A1	METHOD AND SYSTEM FOR DYNAMICALLY CREATING AND EXPLORING GRAPH STRUCTURES
US 20110283239 A1	VISUAL ANALYSIS AND DEBUGGING OF COMPLEX EVENT FLOWS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619